         Case 1:19-cv-11273-CM Document 12 Filed 03/13/20 Page 1 of 1




                                                    The Law Offices of
CICHAN.OWICZ CALLAN KEANE & DE MAY. LLP
                         50 M ain St ree t, White Pla ins, NY 10606
(F) 2 12-3 44-7285                                                                                                     (T) 212-344 -7042
pkeane@cckd -ny.com                                                                                                        914-682-2083
                                                          March 13; 2020-
The Hon. Colleen McMahon
The United States Courthouse
500 Pearl Street, New York, NY 10007-1312

RE:   REQUEST FOR ADJOURNMENT OF INITIAL CONFERENCE
                                                                                                                      LoV\.~                     ~l~J.
      Evergreen Line v. Brutos Int'l Corp., 19-cv-11273 (CM)

Your Honor:
                    nrrn"'
                    tI • I , .
                               "'\ ---,
                                                                                                                      J
                                                                                                                        J'
                                                                                                                       (J

                                                                                                                      ~~. .
                                                                                                                                .I
                                                                                                                             ·~1 -I
                                                                                                                            //,·
                                                                                                                                       ...I £~-<"
                                                                                                                                      1,1   ."l
                                                                                                                                        f"',)    '    •
                                                                                                                                                          ~
                                                                                                                                      , ,<.A~ /' •. ..., ~"
                                                                                                                                                              t
                                                                                                                                                              ~
                       I~ ; b   £   .i a \_.,   t    M   ...   --   .._,.,   ~   ...   .._   ...   .... . ., ,




       We are the attorneys for plaintiff. This letter is to request a 30-day adjournment of
                                                                                                                                                              3/ / J} a.a~
the Initial Conference now scheduled for April 3rd at 10 AM.
       No prior adjournments or extensions have been granted or sought.
       Opposing counsel consents to the proposed adjournment.
       No Scheduling Order has been entered. The proposed adjournment would not affect
any other scheduled date except for submission of the Civil Case Management Plan.
       The reason for the request is that the undersigned has been contacted by an
attorney for defendant to see if the case can be settled. Defendant has made an initial offer
which plaintiff is reviewing. Discussions will be on a without prejudice basis as to the
issue of the default. Given the relatively modest sum at issue, the possibility of settlement
is increased if the parties do not have to incur attorneys' fees in litigation.
                                                    Respectfully,
                                                    CICHANOWICZ CALLAN KEANE & De MAY, LLP


                                                    By:                          ~                               AY
Cc:    Cameron Roberts, Esq.
       Roberts & Kehagiaris LLP
       310-642-9800 x 7002 (T)
       310-868-2923 (F)
       By email to: cwr@tradeandcargo.com
       Attorney for Defendant
